Exhibit 10.1

LOC Procurement Agreement
Execution Version

9 January 2013

ENDEAVOUR ENERGY UK LIMITED
(the “Payer”)

MAX PARTICIPATIONS II S.À R.L.
(the “Payee”)

ENDEAVOUR INTERNATIONAL CORPORATION
(the “Guarantor”)

____________________________________________________________

LOC PROCUREMENT AGREEMENT
____________________________________________________________

CONTENTS

CLAUSE PAGE

1. DEFINITIONS AND INTERPRETATION

2. LC ISSUANCE DOCUMENTS

3. REIMBURSEMENTS BY THE PAYER

4. RELEASE OF LETTERS OF CREDIT

5. CASH COLLATERAL FROM PAYER

6. FEES AND COSTS & EXPENSES

7. TAX GROSS-UP AND INDEMNITIES

8. RANKING

9. INDEMNITY

10. GUARANTEE

11. REPRESENTATIONS AND WARRANTIES

12. COVENANTS

13. EARLY TERMINATION EVENTS

14. COSTS OF PARTIES

15. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

16. LIMITED RECOURSE

17. COUNTERPARTS

18. NOTICES.

19. GOVERNING LAW AND JURISDICTION

SCHEDULE 1 CONDITIONS PRECEDENT

SCHEDULE 2 FORM OF EACH LETTER OF CREDIT

THIS LOC PROCUREMENT AGREEMENT (this “Agreement”) is dated 9 January 2013 and
made

BETWEEN:



(1)   ENDEAVOUR ENERGY UK LIMITED, a company registered in England and Wales
(with registration number 5030838) whose registered office is at 33rd Floor,
City Point, One Ropemaker Street, London EC2Y 9UE (the “Payer”);



(2)   MAX PARTICIPATIONS II S.À R.L., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
the Grand Duchy of Luxembourg, with its registered office at 9, rue Basse L-4963
Clemency, Luxembourg, having a share capital of EUR 612,500 and registered with
the Luxembourg trade and companies register under number B 106062 (the “Payee”);
and



(3)   ENDEAVOUR INTERNATIONAL CORPORATION, a corporation incorporated in the
state of Nevada whose registered office is at 811 Main, Suite 2100, Houston, TX
77002, USA (the “Guarantor”).

BACKGROUND



(A)   At the request of the Guarantor, the Payee shall, on the date hereof,
enter into an agreement with Deutsche Bank AG (the “LC Bank”) acting out of its
New York branch and its London branch pursuant to which the Payee (in its
capacity as the “LC Party”) will instruct the LC Bank to issue Letters of Credit
(as defined below) for the benefit of Hess Limited. The Letters of Credit are to
be issued to support the decommissioning liabilities of the Payer and shall be
fully released on or prior to the LC Release Date (as defined below).



(B)   In consideration of the Payee instructing the LC Bank to issue the Letters
of Credit, the Payer and the Guarantor agree to reimburse the Payee for certain
payments made in connection with the LC Issuance Documents. If a Letter of
Credit is drawn, the Payer shall provide cash cover to reimburse the Payee in an
amount equal to such drawing.



(C)   The Payer and the Payee wish to enter into this Agreement to document,
amongst other things, the terms governing such reimbursement arrangement and the
fees payable by the Payer to the Payee for procuring the issue of the Letters of
Credit. The Guarantor is entering into this Agreement in its capacity as
guarantor in respect of the obligations of the Payer towards the Payee under
this Agreement.

IT IS AGREED:



1.   DEFINITIONS AND INTERPRETATION



1.1   In this Agreement:

“Arrangement Fee” has the meaning given to such term in Clause 6.2 (Fees and
costs & expenses).

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in London, England; Houston, Texas (USA); and
Luxembourg. If any time period or payment is to be made on a day which is not a
Business Day, that period will instead end on, or such payment shall be made on,
the next Business Day.

“Bankruptcy Law” means any bankruptcy, liquidation, insolvency or similar law or
regulation in any jurisdiction, including, without limitation, U.S. Bankruptcy
Law.

“Custodian” means any administrator, receiver, trustee, assignee, liquidator,
custodian or similar official under Bankruptcy Law.

“Early Termination Event” has the meaning given to such term in Clause 13 (Early
Termination Events).

“Endeavour Party” shall mean the Payer and the Guarantor.

“Fee” has the meaning given to such term in Clause 6.1 (Fees & costs and
expenses).

“Group” means the Guarantor and its subsidiaries.

“HMRC” means Her Majesty’s Revenue and Customs.

“ITA” means the UK Income Tax Act 2007.

“LC Amount” means, at any time, the outstanding face amount (in Sterling) of the
Letters of Credit issued pursuant to the LC Issuance Agreement, plus the amount,
if any, demanded under those Letters of Credit and not reimbursed by the Payer
in accordance with this Agreement: as at the LC Issuance Date, the LC Amount
will be £20,600,000.

“LC Bank” has the meaning given to such term in the recitals.

“LC Fee” means the fees, costs and expenses reimbursable by the Payer pursuant
to Clause 6.2 (Fees & costs and expenses).

“LC Issuance Agreement” means the agreement dated on or about the date hereof
between the LC Bank and the Payee in respect of the issuance of the Letters of
Credit.

“LC Issuance Date” means the date on which the Guarantor requests the issue of
the Letters of Credit by notice to the Payee.

“LC Issuance Document” means each of the LC Issuance Agreement and the Letters
of Credit.

“LC Party” has the meaning given to such term in the recitals.

“LC Release Date” means 9 July 2014.

“Letter of Credit” means each letter of credit issued by the LC Bank, acting via
its London branch, pursuant to the LC Issuance Agreement and this Agreement,
substantially in the forms set out in Schedule 2 (Form of each Letter of
Credit).

“Liability Expiry Date” means the date upon which the LC Bank is under no actual
or contingent liabilities in respect of any Letter of Credit.

“Material Adverse Effect” means a material adverse effect on the ability of the
Payer or Guarantor to discharge its obligations under this Agreement, including
the reimbursement obligations herein.

“Material Subsidiary” means any direct or indirect subsidiary, including its
subsidiaries, of the Guarantor that meets any of the following conditions:



  (a)   the Guarantor’s and its other subsidiaries’ investments in and advances
to such subsidiary exceed ten (10) per cent. of the total assets of the
Guarantor and its subsidiaries consolidated as of the end of the most recently
completed fiscal year;



  (b)   the Guarantor’s and its other subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of such subsidiary exceeds ten
(10) per cent. of the total assets of the Guarantor and its subsidiaries
consolidated as of the end of the most recently completed fiscal year; or



  (c)   the Guarantor’s and its other subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of such subsidiary exceeds ten
(10) per cent. of such income of the Guarantor and its subsidiaries consolidated
for the most recently completed fiscal year.

For the avoidance of doubt, the Payer shall be deemed to be a “Material
Subsidiary” of the Guarantor for the purpose of this Agreement.

“Payment Date” has the meaning given to such term in Clause 7.4 (Tax Gross-up
and Indemnities).

“Project Finance Indebtedness” means any indebtedness (other than such
indebtedness incurred by the Guarantor) incurred to finance the ownership,
acquisition, construction, development and/or operation of an asset or portfolio
of assets in respect of which the person or persons to whom such indebtedness is
or may be owed by the relevant borrower (whether or not a member of the Group)
have no recourse whatsoever to any member of the Group for the repayment of or a
payment of any sum relating to such indebtedness other than:



  (a)   recourse to such borrower for amounts limited to the aggregate cash flow
or net cash flow (other than historic cash flow or historic net cash flow) from
such assets; and/or



  (b)   recourse to such borrower for the purpose only of enabling amounts to be
claimed in respect of such indebtedness in an enforcement of any encumbrance
given by such borrower over such assets or the income, cash flow or other
proceeds deriving therefrom to secure such indebtedness or any encumbrance given
by any holding company of the borrower over any equity in the borrower (except
where, in relation to the grant of any encumbrance over the equity in the
borrower, the borrower is a Material Subsidiary or is a subsidiary of the
Guarantor (other than a subsidiary which is a single purpose company whose
principal assets and business are constituted by the ownership, acquisition,
financing, development and/or operation of an asset or a portfolio of assets and
the indebtedness (in respect of which such encumbrance has been granted) has
been incurred in connection with the financing of the ownership, acquisition,
development and/or operation of such asset or portfolio of assets)) or any
recourse referred to in (c) below, provided that: (i) the extent of such
recourse to such borrower is limited solely to the amount of any recoveries made
on any such enforcement; and (ii) such person or persons is or are not entitled,
by virtue of any right or claim arising out of or in connection with such
indebtedness, to commence proceedings for the winding up or dissolution of the
borrower or to appoint or procure the appointment of any receiver, trustee or
similar person or officer in respect of the borrower or any of its assets (save
for the assets the subject of such encumbrance); and/or



  (c)   recourse to such borrower generally or directly or indirectly to a
member of the Group (other than the Guarantor or a Material Subsidiary) under,
in each case, any form of completion guarantee, assurance or undertaking, which
recourse is limited to claim for damages (other than liquidated damages and
damages required to be calculated in a specific way) for breach of an obligation
(not being a payment obligation or an obligation to procure payment by another
or an obligation to comply or to procure compliance by another with any
financial ratios or other tests of financial condition) by the person against
whom such recourse is available; and/or



  (d)   recourse to another member of the Group (including the Guarantor) in
respect of any contractual commitment to provide equity or subordinated debt or
in respect of letters of credit or guarantees relating to any such equity
commitment or subordinated debt and in each case were entered into as an initial
and integral part of such indebtedness.

“Quarterly Date” means each of 31 March, 30 June, 30 September and 31 December.
If, however, any such day is not a Business Day, the relevant Quarterly Date
will instead be the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

“Quarterly Period” means each period for the accrual of the Fee, the first such
period commencing on the LC Issuance Date and ending on (but excluding) the
first Quarterly Date occurring thereafter and each subsequent period shall
commence on (and include) the Quarterly Date and end on (but exclude) the next
Quarterly Date or, in the case of the last Quarterly Period, the Termination
Date.

“Relevant Debt” means any present or future indebtedness of the Guarantor in the
form of bonds, notes, debentures, loan stock or other securities which have an
original maturity of more than one year from its date of issue and which are for
the time being, quoted, listed or ordinarily dealt in or on any stock exchange
over the counter or other securities market but excluding Project Finance
Indebtedness.

“Relevant Direction” has the meaning given to such term in Clause 7.4 (Tax
Gross-up and Indemnities).

“Relevant Fees” means the Fee, the LC Fee, the Arrangement Fee, the Termination
Fee and any accrued interest thereon.

“Sterling” means the lawful currency of the United Kingdom.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under this Agreement.

“Tax Payment” means the increase in a payment made by an Endeavour Party to the
Payee under Clause ý7.3 (Tax gross-up) or 7.8 (Tax indemnity).

“Termination Date” means the date on which all the Letters of Credit are
released.

“Termination Fee” has the meaning given to such term in Clause 6.3 (Fees and
Costs & Expenses).

“Transaction Documents” means this Agreement and the LC Issuance Documents.

“Treaty” means the convention in force from time to time between the United
Kingdom and Luxembourg for the avoidance of double taxation.

            1.2    
“U.S. Bankruptcy Law” means Title 11, United States Bankruptcy Code.
“VAT” means value added tax and any other tax of a similar nature.
Unless a contrary indication appears herein, any reference in this Agreement to:



  (a)   the “Payer”, the “Payee” or the “Guarantor” shall each be construed so
as to include its successors in title, permitted assigns and permitted
transferees;



  (b)   the singular includes the plural and vice versa;



  (c)   the word “including” is without limitation;



  (d)   “assets” includes present and future properties, revenues and rights of
every description;



  (e)   “indebtedness” includes any obligation for the payment or repayment of
money, whether present or future, actual or contingent;



  (f)   an outstanding amount of a Letter of Credit at any time is the maximum
amount that is or may be payable by the LC Bank in respect of that Letter of
Credit at that time;



  (g)   a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);



  (h)   a provision of law is a reference to that provision as amended or
re-enacted; and



  (i)   the Payer providing “cash cover” means the Payer paying an amount and in
the currency specified by the Payee to be held by the Payee as segregated funds
for application as set-off to the obligations of the Payer herein.



1.3   Clause and Schedule headings are for ease of reference only. Any reference
to a Clause or Schedule shall be to a clause or schedule of this Agreement
unless expressly stated.



2.   LC ISSUANCE DOCUMENTS



2.1   The Guarantor, on behalf of the Payer, shall, by written notice to the
Payee, request the Payee, and the Payee hereby agrees, to: (i) enter into the LC
Issuance Documents to which it is a party; and (ii) in its capacity as the LC
Party, instruct the LC Bank to issue the Letters of Credit on the LC Issuance
Date, subject to Clause 2.2.



2.2   The Payee shall, in its capacity as LC Party, not be obliged to instruct
the LC Bank to issue the Letters of Credit pursuant to Clause 2.1, unless the
Payee has received all of the documents listed in Schedule 1 (Conditions
Precedent). The Payee shall notify the Guarantor promptly upon the receipt of
all of the documents listed in Schedule 1 (Conditions Precedent).



2.3   No amendment, modification or waiver in respect of any LC Issuance
Document shall be proposed or entered into without the prior written consent of
the Guarantor and the Payee.



3.   REIMBURSEMENTS BY THE PAYER



3.1   If the Payee receives a notice of demand for payment under a Letter of
Credit from the LC Bank pursuant to the terms of the LC Issuance Agreement, the
Payee shall immediately notify the Payer of the amount demanded and the date on
which it is payable. The Payer shall within three (3) Business Days of demand
from the Payee pay to the Payee an amount equal to the amount of such demand to
be held by the Payee as cash cover but without double-counting in respect of
cash cover provided by the Payer (and not otherwise required under this Clause
3.1) pursuant to Clause 5.1 (Cash Collateral from Payer) or Clause 13 (Early
Termination Events).



3.2   The Payer, in respect of each Letter of Credit issued or deemed issued
under the LC Issuance Agreement, unconditionally and irrevocably:



  (a)   agrees that the Payee shall authorise and direct the LC Bank: (i) to pay
any demand which appears on its face to be in order and made pursuant to and in
accordance with any such Letter of Credit on first request or demand being made;
and (ii) to pay all amounts which the LC Bank is requested or demanded to pay
pursuant to and in accordance with any such Letter of Credit without requiring
proof of the agreement of the Payer that the amounts so demanded or paid are or
were due;



  (b)   agrees that the Payee shall authorise and direct the LC Bank to exercise
the rights and powers conferred on it by any such Letter of Credit and confirms
that the LC Bank shall be entitled to pay any demand which appears on its face
to be in order and agrees that in respect of any such Letter of Credit that the
LC Bank shall not be concerned with the legality of the claim or any underlying
transaction or any set-off, counterclaim or defence as between the Payer and any
other person. This Clause shall apply in respect of amounts so paid without
regard to any other condition, the sufficiency, accuracy or genuineness of any
such request or demand or any certificate or statement in connection therewith
or any incapacity of or limitation upon the powers of any person signing, or
issuing such request, demand or certificate. The Payer agrees that the LC Bank
and the Payee shall not be obliged to enquire as to any such matters and may
assume that any such request, demand, certificate or statement is correct and
properly made; and



  (c)   agrees that its obligations under this Agreement shall not be affected
by any act, omission, matter or thing which but for this provision might operate
to release, prejudice or otherwise exonerate the Payer from its obligations
under this Agreement, in whole or in part, including without limitation and
whether or not known to the Payer:



  (i)   any time or waiver granted to or composition with the Payee, the LC
Bank, the beneficiary of any such Letter of Credit or any other person;



  (ii)   the release of the Payer or any other person under the terms of any
composition or arrangement with any creditor;



  (iii)   any taking, variation, compromise, exchange, renewal or release of,
refusal or neglect to perfect, take-up or enforce, any rights, remedies or
securities available to the Payee or any other person or arising under any such
Letter of Credit;



  (iv)   any variation or extension of or increase in liabilities under any such
Letter of Credit made with the prior written consent of the Payer, so that
references in this Agreement to the same shall include each such variation,
extension and variation;



  (v)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any beneficiary under a Letter
of Credit or any other person; or



  (vi)   any insolvency or similar proceedings.



3.3   The Payer shall not, by virtue of any payment made by it under this Clause
3 or otherwise, be subrogated to any rights, security or monies held or received
by the Payee or be entitled at any time to exercise, claim or have the benefit
or any right of contribution or subrogation or similar right against the Payee.
All rights of contribution or similar rights against the Payee in relation to
this Agreement are hereby waived by the Payer.



3.4   The obligations of the Payer under this Clause 3 shall be continuing,
shall extend to the ultimate balance of the obligations and liabilities of the
Payer under this Clause 3 and shall continue in force notwithstanding any
intermediate payment in part of such obligations or liabilities.



4.   RELEASE OF LETTERS OF CREDIT



4.1   The Payer shall procure the release of all Letters of Credit on or prior
to the LC Release Date. Upon notice from the Payer, the Payee agrees to provide
promptly such instructions to the LC Bank in accordance with the terms of the
Payer’s notice, as may be required to effect the release of the Letters of
Credit in accordance with the LC Issuance Documents.



4.2   If the Payer fails to procure the release of the Letters of Credit on the
LC Release Date, it shall on the LC Release Date pay to the Payee in immediately
available funds an amount equal to the LC Amount less any amount paid by the
Payer pursuant to Clause 3.1 and the Payer authorises the Payee to apply all
amounts paid pursuant to Clause 3.1 and this Clause 4.2 in discharge of the
Payee’s obligations under the LC Issuance Documents.



5.   CASH COLLATERAL FROM PAYER



5.1   The Payer may, at its discretion, provide cash cover to the Payee at any
time to cover its obligations under this Agreement. The Payee may use such funds
to satisfy, to the extent possible, any obligations of the Payer or the
Guarantor (as applicable) under this Agreement.



5.2   The Payee shall withdraw monies in respect of cash cover provided by the
Payer under this Agreement in order to satisfy any obligations of the Payer or
the Guarantor (as applicable) under this Agreement.



5.3   To the extent the amount of cash cover exceeds the Payer’s obligations (or
Guarantor’s obligations, as applicable) under this Agreement, following the
Termination Date, the Payee shall return any excess amounts of cash cover,
calculated as follows to the extent that the amount of cash cover provided by
the Payer hereunder (including any accrued interest thereon) exceeds the sum of:
(a) the LC Amount; and (b) any due but unpaid amounts under the Fee, the LC Fee,
the Arrangement Fee and the Termination Fee and under Clause 14 (Costs of
Parties). The Payee shall effect such payment within seven (7) Business Days
after the Termination Date.



6.   FEES AND COSTS & EXPENSES



6.1   In consideration for the Payee procuring the issue of the Letters of
Credit, the Payer shall pay the Payee a fee (the “Fee”) in Sterling equal to a
rate per annum for each Quarterly Period which is 9 (nine) per cent. (to be
calculated on a daily basis) from the date of this Agreement until the
Termination Date on the aggregate balance of the LC Amount. The amount of the
Fee accrued on each Quarterly Date shall be due and payable on that Quarterly
Date.



6.2   Following the receipt of a request by the Payee to pay any fees with
respect to the Letters of Credit (such fees being the sum due from the Payee to
the LC Bank pursuant to clause 3(i) of the LC Issuance Agreement equal to (i) a
rate of 0.65 per cent per annum on the aggregate balance of the LC Amount plus
(ii) an initial payment of US$ 250) (the “LC Fee”), the Payer shall, within two
(2) Business Days of such request, pay such fees in Sterling to the Payee to the
account specified by the Payee in such request.



6.3   In respect of the issuance of the Letters of Credit, the Payer shall pay
the Payee an arrangement fee in Sterling (an “Arrangement Fee”) in an amount
equal to one (1) per cent. of the LC Amount for value on the LC Issuance Date.



6.4   In respect of the issuance of the Letters of Credit, the Payer shall also
pay the Payee a termination fee in Sterling (a “Termination Fee”) in an amount
equal to two (2) per cent. of the LC Amount, such payment to be due and payable
on the Termination Date. The Payer shall pay the Payee the Termination Fee in
full on the Termination Date.



6.5   If the Payer (or Guarantor, as applicable) fails to pay any amount due and
payable by it in connection with or under this Agreement on its due date,
interest shall accrue on the overdue amount from the due date up to the date of
actual payment (both before and after judgment) at a rate of two (2) per cent.
per annum. Any interest accruing under this Clause 6.5 shall be immediately
payable by the Payer on demand by the Payee.



6.6   All payments pursuant to this Agreement shall be made no later than 9:30
am (London time) to the account specified by the Payee.



7.   TAX GROSS-UP AND INDEMNITIES



7.1   Each Endeavour Party shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.



7.2   Each Endeavour Party shall promptly upon becoming aware that an Endeavour
Party must make a Tax Deduction (or that there is any change in the rate or the
basis of a Tax Deduction) notify the Payee accordingly. Similarly, the Payee
shall notify the Endeavour Party on becoming so aware in respect of a payment
payable to the Payee.



7.3   If a Tax Deduction is required to be made by an Endeavour Party, the
amount of the payment due from that Endeavour Party shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.



7.4   A payment shall not be increased under Clause 7.3 by reason of a Tax
Deduction if, on the date on which the relevant payment falls due (the “Payment
Date”), that payment could have been made by the relevant Endeavour Party to the
Payee without a Tax Deduction on the basis of a direction that has previously
been issued by HMRC to such Endeavour Party that such payment could be made
without a Tax Deduction pursuant to a successful application for relief under
the Treaty (a “Relevant Direction”) in circumstances where on or prior to the
Payment Date, such Relevant Direction has been withdrawn or become invalid by
reason of any default by the Payee in complying with the terms of such
application or of any misrepresentation made by or with the prior authority of
the Payee in the relevant application provided that for the avoidance of doubt,
neither (a) a failure to obtain a Relevant Direction nor (b) the withdrawal or
invalidation of a Relevant Direction for any other reason shall relieve the
relevant Endeavour Party of any obligation to increase payments under Clause
7.3.



7.5   If an Endeavour Party is required to make a Tax Deduction, that Endeavour
Party shall make that Tax Deduction and any payment required in connection with
that Tax Deduction within the time allowed and in the minimum amount required by
law.



7.6   Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Endeavour Party making that
Tax Deduction shall deliver to the Payee entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to the
Payee that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.



7.7   The Payee and the Payer shall co-operate in completing any procedural
formalities which the Endeavour Party considers is necessary for that Endeavour
Party to obtain authorisation to make that payment without a Tax Deduction and
shall take such reasonable action as the Payer requires (including authorising
the Payer to take conduct of such dispute) to dispute any refusal of an
application to obtain such authorisation, provided that all costs of such
dispute shall be borne by the Payer and the Payee shall be indemnified
accordingly.



7.8   The Payer shall (within ten Business Days of demand by the Payee) pay to
the Payee an amount equal to the loss, liability or cost which the Payee
determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Payee in respect of this Agreement.



7.9   Clause 7.8 shall not apply:



  (a)   with respect to any Tax assessed on the Payee:



  (i)   under the law of the jurisdiction in which the Payee is incorporated or,
if different, the jurisdiction (or jurisdictions) in which the Payee is treated
as resident for tax purposes; or



  (ii)   if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
the Payee; or



  (b)   to the extent a loss, liability or cost:



  (i)   is compensated for by an increased payment under Clause ý7.3; or



  (ii)   would have been compensated for by an increased payment under Clause
ý7.3 but was not so compensated solely because one of the exclusions in Clause
7.4 applied.



7.10   If the Payee intends to make, a claim under Clause 7.8 shall promptly
notify the Payer of the event which will give, or has given, rise to the claim.



7.11   If the Payer makes a Tax Payment and the Payee determines that:



  (a)   a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and



  (b)   the Payee has obtained and utilised that Tax Credit,

the Payee shall pay an amount to the Payer which the Payee determines will leave
it (after that payment) in the same after-Tax position as it would have been in
had the Tax Payment not been required to be made by the Payer.



7.12   The Payee shall use its reasonable endeavours:



  (a)   to satisfy and maintain the status for the purposes of the Treaty of a
resident of Luxembourg;



  (b)   not to carry on a business in the United Kingdom through a permanent
establishment with which this Agreement, or any payment hereunder, is
effectively connected; and



  (c)   to be regarded as the beneficial owner of payments received by it under
this Agreement, taking account of published HMRC practice on the meaning of
“beneficial owner” at the date of this Agreement.



7.13   The Payee, if requested by the Payer shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Payer
as will enable the Payer to determine whether or not such Payee is subject to
United States backup withholding or information reporting requirements or
obligations to deduction or withholding required by sections 1471 to 1474 of the
US Internal Revenue Code (or any associated regulations or other official
guidance, or any treaty, law, regulation or other official guidance enacted in
any other jurisdiction which facilitates the implementation of those sections).



7.14   The Payer shall pay and, within ten Business Days of demand, indemnify
the Payee against any cost, loss or liability the Payee incurs in relation to
all stamp duty, registration and other similar Taxes payable in respect of this
Agreement, except for any voluntary registration of this Agreement in Luxembourg
by the Payee.



7.15   All amounts expressed to be payable under this Agreement by an Endeavour
Party to a Payee which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, if VAT is or becomes chargeable on
any supply made by a Payee to an Endeavour Party under this Agreement and the
Payee is required to account to the relevant tax authority for the VAT, the
Endeavour Party must pay to the Payee (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and the Payee must promptly provide an appropriate VAT invoice to that
Party).



7.16   Where this Agreement requires an Endeavour Party to reimburse or
indemnify the Payee for any cost or expense, the Endeavour Party shall reimburse
or indemnify (as the case may be) the Payee for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
the Payee reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.



8.   RANKING

The payment obligations of the Payer and the Guarantor under this Agreement rank
at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by laws
applying to companies generally.



9.   INDEMNITY



9.1   Except in respect of Tax (in relation to which Clause 7 shall apply), the
Payer agrees to reimburse the Payee on demand for and to indemnify and hold the
Payee, harmless, against and with respect to, any and all loss, liability,
damage, or expense (including, without limitation, attorney’s fees and costs)
that the Payee may suffer or incur in connection with any demand made pursuant
to and in accordance with, or any dispute relating to, any Letter of Credit
issued in accordance with the LC Issuance Agreement and this Agreement, in each
case other than by reason of any negligence, wilful misconduct or breach of, or
misrepresentation under, this Agreement or any LC Issuance Document by the
Payee.



9.2   If any payment received by the Payee pursuant to this Agreement shall, on
the subsequent bankruptcy, insolvency, corporate reorganisation or other similar
event of the Payer or the Guarantor, be avoided, reduced, invalidated or set
aside under any laws relating to bankruptcy, insolvency, corporate
reorganisation or other such similar events, such payment shall not be
considered as discharging or diminishing the liability of the Guarantor (as
both, principal debtor and indemnifier) and the indemnity contained in this
Clause 9 and the guarantee contained in Clause 10 shall continue to apply as if
such payment had at all times remained owing or outstanding by the Payer and the
Guarantor shall continue to indemnify and keep the Payee indemnified on the
terms of indemnity contained in this Clause 9 and the guarantee contained in
Clause 10.



10.   GUARANTEE



10.1   The Guarantor unconditionally and irrevocably:



  (a)   guarantees to the Payee punctual performance by the Payer of the Payer’s
obligations under this Agreement; and



  (b)   undertakes with the Payee that whenever the Payer does not pay any
amount due under this Agreement, it shall promptly pay on demand that amount to
the Payee.



10.2   The Guarantor shall indemnify and hold the Payee harmless promptly on
demand against any cost, loss or liability suffered by the Payee in connection
with any demand made pursuant to and in accordance with, or any dispute relating
to, any Letter of Credit issued in accordance with the LC Issuance Agreement and
this Agreement, in each case (including, without limitation, if any obligation,
including this guarantee, is or becomes unenforceable, invalid or illegal) other
than by reason of negligence, wilful misconduct or breach of, or
misrepresentation under, this Agreement or any LC Issuance Document by the
Payee. The amount of such cost, loss or liability shall be equal to the amount
which the Payee would otherwise have been entitled to recover.



10.3   Without affecting the obligations of the Payer, the Guarantor will be
liable to the Payee under this Clause 10, as if it were a principal debtor and
not merely a surety. Accordingly, it will not be discharged, nor will its
liability be affected, by anything which would not discharge it or affect its
liability if it were the sole principal debtor hereunder.



10.4   The Guarantor agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of any
other provisions hereto or to any LC Issuance Document or any change in or
amendment hereto or to any LC Issuance Document made in accordance with this
Agreement.



10.5   The Guarantor’s obligations under this Agreement are, and will remain, in
full force and effect by way of continuing security until no sum remains payable
by the Payer under this Agreement. This guarantee is in addition to and is not
in any way prejudiced by any other guarantee or security now or subsequently
held by the Payee.



10.6   The Guarantor, in respect of each Letter of Credit issued or deemed
issued under the LC Issuance Agreement, unconditionally and irrevocably:



  (a)   agrees that its obligations under this Agreement shall not be affected
by any act, omission, matter or thing which but for this provision might operate
to release, prejudice or otherwise exonerate the Guarantor from its obligations
under this Agreement, in whole or in part, including without limitation and
whether or not known to the Guarantor:



  (i)   any time or waiver granted to or composition with the Payee, the LC
Bank, the beneficiary of any such Letter of Credit or any other person;



  (ii)   the release of the Guarantor or any other person under the terms of any
composition or arrangement with any creditor;



  (iii)   any taking, variation, compromise, exchange, renewal or release of,
refusal or neglect to perfect, take-up or enforce, any rights, remedies or
securities available to the Payee or any other person or arising under any such
Letter of Credit;



  (iv)   any variation or extension of or increase in liabilities under any such
Letter of Credit made with the prior written consent of the Guarantor, so that
references in this Agreement to the same shall include each such variation,
extension and variation;



  (v)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any beneficiary under a Letter
of Credit or any other person; or



  (vi)   any insolvency or similar proceedings.



11.   REPRESENTATIONS AND WARRANTIES



11.1   Each of the Payer and the Guarantor makes the representations and
warranties set out in this Clause 11.1 to the Payee on the date of this
Agreement:



  (a)   it is a limited liability corporation, duly incorporated and validly
existing under the law of its jurisdiction of incorporation and it has the power
to own its assets and carry on its business as it is being conducted;



  (b)   it has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, this
Agreement and the transactions contemplated by this Agreement and this Agreement
constitutes a legal, valid and binding agreement of it, enforceable in
accordance with its terms (save for customary exceptions relating to the rights
of creditors generally and the application of insolvency laws);



  (c)   no litigation, arbitration or administrative proceedings or
investigations of, or before, any court, arbitral body or agency which, if
adversely determined, are reasonably likely to have a Material Adverse Effect
have (to the best of its knowledge and belief (having made due and careful
enquiry)) been started or threatened against it;



  (d)   it has not breached any law or regulation which if breached has or is
reasonably likely to have a Material Adverse Effect;



  (e)   it and its subsidiaries are not in violation or default of: (i) any
provision of its or its subsidiaries’ organizational documents; (ii) the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject; or (iii) any
statute, law, rule, regulation, judgment, order or decree applicable to it or
any of its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over it or
such subsidiary or any of its properties, as applicable, except, in each case,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect;



  (f)   the execution of this Agreement and the performance of the obligations
hereunder do not conflict with, result in a breach or violation or imposition of
any lien, charge or encumbrance upon any property or assets of it or any of its
subsidiaries pursuant to: (i) its or its subsidiaries’ organizational documents;
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it or any of its subsidiaries is a party or bound or to
which its or their property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over it or any of its subsidiaries or any of its or their
properties;



  (g)   no order has been made and no resolution has been passed for the winding
up of it or for a provisional liquidator or manager to be appointed in respect
of it and no petition has been presented and no meeting has been convened for
the purpose of considering the winding up of it; no receiver, administrator or
manager (which expression shall include an administrative receiver) has been
appointed in respect of all or any of its assets, no petition for such
appointment has been presented in respect of it nor has any power of sale or
power to appoint a receiver or manager under the terms of any mortgage, charge
or other security in respect of all or any of its assets become exercisable;



  (h)   it has not admitted itself to be unable to pay its debts as they fall
due, nor has it failed to pay its debts when due, nor is it otherwise liable to
be found unable to pay its debts in accordance with applicable Bankruptcy Laws;



  (i)   no creditor has taken steps to enforce any debt or other sum owed by it
or any member of the Group and there exists no circumstances which would entitle
a holder of such debt to take any such steps; and



  (j)   it has not suspended or ceased or threatened to suspend or cease to
carry on all or a material part of its business.



11.2   The Payee makes the representations and warranties set out in this Clause
11.2 to the Payer and the Guarantor on the date of this Agreement:



  (a)   it is duly incorporated and validly existing under the laws of its place
of incorporation with full power and authority to conduct its business, to enter
into Transaction Documents to which it is a party and to perform any acts
incidental or necessary in connection thereto and is lawfully qualified to do
business in those jurisdictions in which business is conducted by it and to
execute, deliver and perform its trusts, powers, authorities, duties,
discretions and obligations under the Transaction Documents to which it is a
party;



  (b)   no insolvency official (including, without limitation, any receiver
(curateur), liquidator (liquidateur), auditor (commissaire), verifier
(expert-vérificateur), juge délégué or juge commissaire has been appointed with
respect to it or any of the assets and no action or proceedings for such
appointment is pending or, to its knowledge, threatened and no insolvency
proceeding has occurred with respect to it;



  (c)   the Transaction Documents to which it is a party have been duly
authorised and executed by the Payee and constitute valid, legally binding and
enforceable obligations of the Payee, except as limited by bankruptcy,
insolvency, examinership or other similar laws of general applicability
affecting the enforcement of creditors’ rights generally and by court’s
discretion in relation to equitable remedies and subject to mandatory Luxembourg
law provisions;



  (d)   all authorisations, consents and approvals required by the Payee in
connection with (i) the execution of the Transaction Documents to which it is a
party and (ii) the performance by the Payee of the trusts, powers, authorities,
duties, discretions and obligations expressed to be undertaken by it under the
Transaction Documents to which it is a party are in full force and effect;



  (e)   the execution and delivery of the Transaction Documents to which it is a
party and the carrying out of the other transactions contemplated by the
Transaction Documents to which it is a party and compliance with their terms do
not and will not to the best of its knowledge:



  (i)   conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under any indenture, mortgage or other agreement or
instrument to which the Payee is a party or by which it or any of its assets is
bound;



  (ii)   infringe any existing applicable law, rule, regulation, judgment, order
or decree of any government, governmental body or court, domestic or foreign,
having jurisdiction over the Payee or any of its assets; or



  (iii)   except as expressly provided in the Transaction Documents to which it
is a party, result in the creation or imposition of any security interest in any
of its assets;



  (f)   there are no pending actions, suits or proceedings against or affecting
the Payee which, if determined adversely to the Payee, could individually or in
the aggregate have an adverse effect on the condition (financial or other),
prospects, results of operations or general affairs of the Payee or would
adversely affect the ability of the Payee to perform its trusts, powers,
authorities, duties, discretions and obligations under the Transaction Documents
to which it is a party or which are otherwise material in the context of the
execution and performance of the Transaction Documents to which it is a party
and, to the best of the Payee’s knowledge, no such actions, suits or proceedings
are threatened or contemplated;



  (g)   no event has occurred which constitutes, or which with the giving of
notice and/or the lapse of time and/or a relevant determination would
constitute, a contravention of, or default under, any agreement or instrument by
which it or any of its assets is bound or affected, being a contravention or
default which might:



  (i)   have a material adverse effect on the business, assets or condition of
it;



  (ii)   materially and adversely affect its ability to observe or perform its
trusts, powers, authorities, duties, discretions and obligations under any
Transaction Document to which it is a party; or



  (iii)   be material in the context of the execution and performance of the
Transaction Documents to which it is a party.



12.   COVENANTS



12.1   So long as any amount payable under this Agreement remains outstanding,
the Guarantor shall not create, incur, assume or permit to subsist any security
upon the whole or any part of its assets to secure: (a) any Relevant Debt; or
(b) any guarantees in respect of any Relevant Debt, in each case without the
prior written consent of the Payee (such consent not to be unreasonably withheld
or delayed).



12.2   The Payer and the Guarantor shall notify the Payee in writing immediately
upon becoming aware of the occurrence of any Early Termination Event.



12.3   The Payer and the Guarantor shall send to the Payee at the time of their
issue, and in the case of annual audited financial statements in any event (in
relation to the Guarantor) within 180 days of the end of each financial year and
(in relation to the Payer) within such period as the same are required to be
provided to shareholders under English law, one copy of every balance sheet and
profit and loss account.



12.4   The Guarantor shall give to the Payee a report, signed by any officer of
the Guarantor, or, upon the request of the Payee, a certificate of its auditors,
listing its subsidiaries and those subsidiaries of the Guarantor which as at the
last day of the last financial year of the Guarantor or as at the date or
throughout any period specified in such request, as the case may be, were
Material Subsidiaries. The Payee may rely on such certificate without further
enquiry of liability.



12.5   The Guarantor shall ensure that the Payer remains a wholly-owned
subsidiary of the Guarantor.



12.6   Each of the Payer and the Guarantor will cause all properties used or
useful in the conduct of their respective businesses to be maintained and kept
in good condition, repair and working order and supplied with all necessary
equipment and will make all necessary repairs, renewals, replacements,
betterments and improvements thereto, which in the judgment of the Payer or the
Guarantor, as the case may be, may be necessary so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times; provided, however, that nothing in this Clause 12.6 shall prevent the
Payer or the Guarantor from discontinuing the operation or maintenance of any of
such properties if such discontinuance is, in the judgement of the Payer or the
Guarantor, desirable in the conduct of its business.



12.7   Each of the Payer and the Guarantor will pay or discharge, or cause to be
paid or discharged, before the same may become delinquent: (i) all taxes,
assessments and governmental charges levied or imposed upon it or upon its
income, profits or property; (ii) all claims for labour, materials and supplies
which, if unpaid, might by law become a lien or charge upon its property; and
(iii) all stamp duty and other duties, if any, which may be imposed by the
United States or any political subdivision thereof or therein in connection with
the issuance, transfer, exchange or conversion of any securities; provided,
however, that, in the case of sub-paragraphs (i) and (ii) above, neither the
Payer nor the Guarantor shall be required to pay or discharge, or cause to be
paid or discharged, any such tax, assessment, charge or claim if: (A) the
failure to do so will not, in the aggregate, have a material adverse impact on
the Payer or the Guarantor; or (B) the amount, applicability or validity is
being contested in good faith by appropriate proceedings.



12.8   The Payee undertakes in favour of the Payer and the Guarantor that it
shall:



  (a)   not permit the validity or effectiveness of any LC Issuance Document to
which it is a party to be impaired;



  (b)   except pursuant to the Transaction Documents, not issue, assume or
guarantee any indebtedness which is secured over, or for which the Payee grants
any preferential right or option over, the Payee’s rights and interests under
the Transaction Documents nor assign, transfer or dispose of any of such rights
and interests; and



  (c)   not consolidate with or merge into any other corporation.



12.9   None of the Payer, Guarantor, Payee or any of their respective affiliates
or representatives shall issue any public press release or public announcement
concerning this Agreement or the transactions contemplated hereby without
obtaining the prior written approval of the other parties hereto, such approval
shall not be unreasonably withheld or delayed, except where, disclosure is
required by applicable law or by the applicable rules of any stock exchange.



12.10   The Payer, Guarantor and Payee agree that the terms of this Agreement
shall not be disclosed or otherwise made available to the public and that copies
of this Agreement shall not be publicly filed or otherwise made available to the
public, except where such disclosure, availability or filing is required by
applicable Law or rules of a stock exchange and only to the extent required by
such law or stock exchange rules.



13.   EARLY TERMINATION EVENTS

If any of the following events has occurred and is continuing (each an “Early
Termination Event”), the Payee may give notice to the Payer and the Guarantor
notifying the Payer and the Guarantor that the outstanding amounts due under
this Agreement (together with accrued fees, costs and expenses) are immediately
due and payable and declare that full payment in respect of each Letter of
Credit and any outstanding Relevant Fees shall be provided by the Payer
immediately and whereupon such amounts shall become immediately due and payable
by the Payer:



  (a)   the Payer or the Guarantor does not pay on the due date any amount
payable pursuant to this Agreement, unless its failure to pay is caused by
administrative or technical error only and payment is made within five
(5) Business Days of its due date;



  (b)   the Payer or the Guarantor defaults in the performance and observance of
or compliance with any of its other obligations under Clause 12 (Covenants)
applicable to it, and such default is incapable of remedy or, if in the
reasonable determination of the Payee such default is capable of remedy, is not
remedied within twenty five (25) calendar days following the date on which
written notice specifying such default was delivered to the Payer or the
Guarantor by the Payee;



  (c)   the Guarantor pursuant to or under the meaning of the Bankruptcy Law:



  (i)   commences a voluntary case or proceeding;



  (ii)   consents to the entry of an order for relief against it in an
involuntary case or proceeding or the commencement of any case against it;



  (iii)   consents to the appointment of a Custodian of it or for any
substantial part of its property;



  (iv)   makes a general assignment for the benefit of its creditors;



  (v)   files a petition in bankruptcy or answer or consent seeking
reorganisation or relief; or



  (vi)   consents to the filing of such a petition or the appointment of or
taking possession by a Custodian.



  (d)   a court of competent jurisdiction enters an order or decree under U.S.
Bankruptcy Law:



  (i)   for relief against the Guarantor in an involuntary case or proceeding;



  (ii)   appoints a Custodian in respect of the Guarantor;



  (iii)   orders the winding up or liquidation of the Guarantor,

and the order or decree remains unstayed and in effect for 60 days.



  (e)   (i) an order is made by a competent court or a resolution is passed for
the winding-up or dissolution of the Payer, save for the purposes of
amalgamation, merger, consolidation, reorganisation or other similar arrangement
on terms previously approved in writing by the Payee; or (ii) a formal notice is
given of an intention to appoint an administrator or an application is made or
petition is lodged or documents are filed with the court or administrator in
relation to the Payer;



  (f)   an event occurs which under applicable laws has (in the reasonable
opinion of the Payee) an analogous effect to any of the events referred to in
paragraphs (c) to (e) above;



  (g)   the Guarantor or any Material Subsidiary: (i) fails to make any payment
by the end of the applicable grace period, if any, after the final scheduled
payment date for such payment with respect to any indebtedness for borrowed
money in an aggregate amount in excess of US$5,000,000; or (ii) indebtedness for
borrowed money of the Payer, the Guarantor or any Material Subsidiary in an
aggregate amount in excess of US$5,000,000 has been accelerated or otherwise
declared due and payable, or required to be prepaid or redeemed (other than by
regularly scheduled required prepayment) prior to the schedule maturity thereof
as a result of a default with respect to such indebtedness;



  (h)   the guarantee provided by the Guarantor under this Agreement is not in
full force and effect; or



  (i)   it becomes unlawful for the Payer or the Guarantor to perform or comply
with any of its obligations under this Agreement.



14.   COSTS OF PARTIES

The Payer hereby agrees to bear and pay for all of the fees, costs and expenses
(including legal fees, subject to a cap of US$ 100,000 in respect of the legal
fees of the Payee and its affiliates and representatives and of the LC Bank for
the negotiation and completion of this Agreement and the LC Issuance Documents)
incurred by the Payee, the Payer, the Guarantor and each of their respective
affiliates and representatives in connection with the negotiation and completion
of this Agreement and the LC Issuance Documents, any amendment or variation of
this Agreement or the LC Issuance Documents requested by the Payer and any
enforcement of, or the preservation of, any rights of the Payee under this
Agreement.



15.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

A person who is not a party to this Agreement shall, unless otherwise expressly
provided in this Agreement, have no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any of its terms.



16.   LIMITED RECOURSE



16.1   The only assets of the Payee available to meet any claims of the Payer
against the Payee under or in respect of this Agreement will be the Payee’s
assets. Any claim remaining unsatisfied after the realisation of the Payee’s
assets shall be extinguished and thereafter it shall have no further claim
against the Payee.



16.2   This Agreement is a corporate obligation of each of the respective
parties to it. No party to this Agreement shall have any recourse in respect of
any obligation, covenant or agreement of any other party, expressed or implied,
under this Agreement against any direct or indirect shareholder or other
economic beneficial owner or any officer, agent, employee or director of any
other party or any such shareholder or economic beneficial owner in their
capacity as such and each of the parties agrees that no personal liability shall
attach to or be incurred by any such persons of them in respect of, or of any
breach of, any such obligation, covenant or agreement.



16.3   The provisions of this Clause 16 shall survive the termination of this
Agreement.



17.   COUNTERPARTS

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.



18.   NOTICES.



18.1   Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including facsimile),
in English and may be given in person, or sent by facsimile, or sent by way of
letter sent by registered post, if to:



  (a)   the Payer, to Endeavour Energy UK Limited, 114 St. Martin’s Lane, London
WC2N 4BE, England, Attention: Cathy Stubbs, Facsimile: 44 20 7451 2351, with a
copy to Endeavour International Corporation, 811 Main Street, Suite 2100,
Houston, Texas 77002, Attention: Cathy Stubbs, Facsimile: (713) 307-8794;



  (b)   the Guarantor, to Endeavour International Corporation, 811 Main Street,
Suite 2100, Houston, Texas 77002, Attention: Cathy Stubbs, Facsimile:
(713) 307-8794; and



  (c)   the Payee, to Max Participations II S.à r.l., 9, rue Basse L-4963
Clemency, Luxembourg, Attention: Jean-Philippe Poncelet, Facsimile (352) 26 65
72-27, with a copy to HBK Capital Management, 2101 Cedar Springs Road,
Suite 700, Dallas Texas 75201, Attention: Legal Department, Facsimile:
(214) 758-1207.



18.2   Any party may change its contact details by giving five (5) Business
Days’ notice to the other party.



18.3   All such notices and communications shall be effective, if given in
person, upon delivery, if sent by way of fax, upon receipt of a correct
transmission report, and if sent by way of registered letter, three (3) Business
Days after being deposited in the post postage prepaid in an envelope addressed
to the recipient at the address specified at Clause 18.1.



19.   GOVERNING LAW AND JURISDICTION



19.1   This Agreement and any non-contractual obligations arising out of or in
relation to this Agreement are governed by English law.



19.2   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement) (a
“Dispute”).



19.3   The parties to this Agreement agree that the courts of England are the
most appropriate and convenient courts to settle Disputes and accordingly no
party will argue to the contrary.



19.4   Without prejudice to any other mode of service allowed under any relevant
law, the Guarantor irrevocably appoints the Payer and the Payee irrevocably
appoints HBK Europe Management LLP of 103-105 Jermyn Street, London SW1Y 6EE in
each case as its agent for service of process in relation to any proceedings
before the English courts in connection with this Agreement; and (ii) agrees
that failure by any process agent to notify it of the process will not
invalidate the proceedings concerned.

{Remainder of this Page Intentionally Left Blank}

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as a deed on the date first written above.

                         
SIGNED AND DELIVERED AS A DEED
    )                  
for and on behalf of
    )                  
ENDEAVOUR ENERGY UK LIMITED
    )                  
as the Payer
    )                  
acting by /s/ Cathy Stubbs
            )          
 
                    )  
 
                    )  
In the presence of:
                       
Signature of witness:
                       
/s/ Praveen Martis ................................................... Name of
witness (in BLOCK CAPITALS)
                       
PRAVEEN MARTIS ...................................................
                       
Address of witness:
                       
Endeavour Energy Brettenham House, South Entrance
................................................... 4th Floor, Lancaster Place
London, WC2E 7EN
                       
SIGNED AND DELIVERED AS A DEED
    )                  
for and on behalf of
    )                  
MAX PARTICIPATIONS II S.À R.L.
            )          
as the Payee
    )                  
acting by /s/ Jean Philippe Poncelet
    )                  
Jean Philippe Poncelet
                       
In the presence of:
                       
Signature of witness:
                       
/s. Philippe Vanderhoven ...................................................
Name of witness (in BLOCK CAPITALS)
                       
PHILIPPE VANDERHOVEN ...................................................
                       
Address of witness:
                       
9 Rue Barre ...................................................
                       
L-4963 Clemency ................................................... Luxembourg
                       

1

                         
SIGNED AND DELIVERED AS A DEED
                    )  
for and on behalf of
                    )  
ENDEAVOUR INTERNATIONAL CORPORATION
                    )  
as the Guarantor
                    )  
acting by /s/ Cathy Stubbs
            )          
 
                    )  
 
                    )  

In the presence of:

Signature of witness:

/s/ Praveen Martis
.....................................................
Name of witness
(in BLOCK CAPITALS)

PRAVEEN MARTIS
.....................................................

Address of witness:
Endeavour Energy
Brettenham House, South Entrance
.....................................................
4th Floor, Lancaster Place
London, WC2E 7EN
.....................................................

SCHEDULE 1

CONDITIONS PRECEDENT



1.   CORPORATE DOCUMENTS

                  The following documents shall be delivered to the Payee:   1.1
    Board resolutions of each of the Payer and the Guarantor:           1.1.1  
 
approving the terms of, and the transactions contemplated by this Agreement;



  1.1.2   authorising a specified person or persons to execute each such
document on its behalf; and



  1.1.3   authorising a specified person or persons, on its behalf, to sign
and/or dispatch all other documents and notices to be signed and/or dispatched
by it under or in connection with any such document.



1.2   A specimen signature of each person authorised by such board resolution
referred to above.



1.3   A copy of the constitutional documents of each of the Payer and the
Guarantor.



1.4   A certificate of an authorised signatory of each of the Payer and the
Guarantor certifying on behalf of the relevant company that:



  1.4.1   each copy document referred to in paragraphs 1.1, 1.2 and 1.3 for that
company above is correct, complete and in full force and effect at a date no
earlier than the date of this Agreement;



  1.4.2   no Early Termination Event has occurred or is continuing; and



  1.4.3   the representations and warranties contained in Clause 11.1
(Representations and warranties) are true in all material respects.



1.5   A certificate of good standing under the laws of the State of Nevada in
respect of the Guarantor.



2.   TRANSACTION DOCUMENTS

Copies of the following documents duly executed by all parties thereto and in
full force and effect shall be delivered to the Payee:



2.1   this Agreement;



2.2   the LC Issuance Agreement in the form agreed between the parties thereto
and the Guarantor; and



2.3   a warrant agreement executed by the Guarantor, together with the warrants
duly issued thereunder.



3.   LEGAL OPINIONS

The following documents shall be delivered to the Payee:



3.1   Legal opinion of Woodburn & Wedge, Nevada legal counsel to the Guarantor,
as to the capacity and due authorisation of the Guarantor to enter into this
Agreement.



3.2   Legal opinion of Vinson & Elkins RLLP, English counsel to the Payer, as to
the capacity and due authorisation of the Payer to enter into this Agreement and
the enforceability of this Agreement under English law.

SCHEDULE 2

FORM OF EACH LETTER OF CREDIT
PART A – FORM OF LETTER OF CREDIT 1

To: Hess Limited (the “Beneficiary”) Date:

Dear Sirs,

Irrevocable Standby Letter of Credit no. [ ]

At the request of Endeavour Energy UK Limited, we [        ] (the “Issuing
Bank”) hereby issue this irrevocable standby letter of credit (“Letter of
Credit”) [ ] in your favour on the following terms and conditions:

1. DEFINITIONS

In this Letter of Credit:

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [        ].

“Demand” means a demand for a payment under this Letter of Credit.

“Expiry Date” means [        ].

“Total L/C Amount” means £2,100,000.

2. ISSUING BANK’S AGREEMENT



2.1   The Beneficiary may request a drawing or drawings under this Letter of
Credit by giving to the Issuing Bank a duly completed Demand. A Demand may not
be given after the Expiry Date.



2.2   A Demand must be received at the latest by the Issuing Bank by 5.00 p.m.
([        ] time) on any Business Day falling on or before the Expiry Date.



2.3   Subject to the terms of this Letter of Credit, the Issuing Bank
unconditionally and irrevocably undertakes to the Beneficiary that, within five
Business Days of receipt by it of a Demand validly presented under this Letter
of Credit, it must pay to the Beneficiary the amount of the Demand. Demand(s) in
excess of the Total L/C Amount are acceptable, provided that the Issuing Bank
shall not be obliged to make a payment(s) hereunder exceeding in aggregate the
Total L/C Amount.

3. EXPIRY



3.1   On 5.00 p.m. ([        ] time) on the Expiry Date the obligations of the
Issuing Bank under this Letter of Credit will cease with no further liability on
the part of the Issuing Bank except for any Demand validly presented under the
Letter of Credit that remains unpaid.



3.2   The Issuing Bank will be released from its obligations under this Letter
of Credit on the date prior to the Expiry Date (if any) notified by the
Beneficiary to the Issuing Bank as the date upon which the obligations of the
Issuing Bank under this Letter of Credit are released.



3.3   The Issuing Bank may at any time without being required to do so, pay to
the Beneficiary the Total L/C Amount less any amount it may have already paid
under this Letter of Credit and thereupon the Issuing Bank’s obligations under
this Letter of Credit will immediately cease with no further liability on the
part of the Issuing Bank.



3.4   When the Issuing Bank is no longer under any obligation under this Letter
of Credit, the Beneficiary must return the original of this Letter of Credit to
the Issuing Bank.

4. PAYMENTS



4.1   All payments under this Letter of Credit must be made in GBP and for value
on the due date to the account nominated by the Beneficiary in the Demand.



4.2   All issuing banking charges and commissions are for the account of the
applicant. All other charges are for Beneficiary’s account.

5. DELIVERY OF DEMAND

Each Demand must be delivered to our offices at:

[        ]

6. ASSIGNMENT

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

7. ISP

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98).

8. GOVERNING LAW

This Letter of Credit is governed by and shall be construed in accordance with
English law.

9. JURISDICTION

The English courts have exclusive jurisdiction to settle any dispute in
connection with this Letter of Credit.

Yours faithfully

.........................................

For and on behalf of

[        ]

PART B – FORM OF LETTER OF CREDIT 2

To: Hess Limited (the “Beneficiary”) Date:

Dear Sirs,

Irrevocable Standby Letter of Credit no. [ ]

At the request of Endeavour Energy UK Limited, we [        ] (the “Issuing
Bank”) hereby issue this irrevocable standby letter of credit (“Letter of
Credit”) [ ] in your favour on the following terms and conditions:

1. DEFINITIONS

In this Letter of Credit:

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [        ].

“Demand” means a demand for a payment under this Letter of Credit.

“Expiry Date” means [        ].

“Total L/C Amount” means £6,600,000.

2. ISSUING BANK’S AGREEMENT



2.1   The Beneficiary may request a drawing or drawings under this Letter of
Credit by giving to the Issuing Bank a duly completed Demand. A Demand may not
be given after the Expiry Date.



2.2   A Demand must be received at the latest by the Issuing Bank by 5.00 p.m. [
       ] on any Business Day falling on or before the Expiry Date.



2.3   Subject to the terms of this Letter of Credit, the Issuing Bank
unconditionally and irrevocably undertakes to the Beneficiary that, within five
Business Days of receipt by it of a Demand validly presented under this Letter
of Credit, it must pay to the Beneficiary the amount of the Demand. Demand(s) in
excess of the Total L/C Amount are acceptable, provided that the Issuing Bank
shall not be obliged to make a payment(s) hereunder exceeding in aggregate the
Total L/C Amount.

3. EXPIRY



3.1   On 5.00 p.m. ([        ]) on the Expiry Date the obligations of the
Issuing Bank under this Letter of Credit will cease with no further liability on
the part of the Issuing Bank except for any Demand validly presented under the
Letter of Credit that remains unpaid.



3.2   The Issuing Bank will be released from its obligations under this Letter
of Credit on the date prior to the Expiry Date (if any) notified by the
Beneficiary to the Issuing Bank as the date upon which the obligations of the
Issuing Bank under this Letter of Credit are released.



3.3   The Issuing Bank may at any time without being required to do so, pay to
the Beneficiary the Total L/C Amount less any amount it may have already paid
under this Letter of Credit and thereupon the Issuing Bank’s obligations under
this Letter of Credit will immediately cease with no further liability on the
part of the Issuing Bank.



3.4   When the Issuing Bank is no longer under any obligation under this Letter
of Credit, the Beneficiary must return the original of this Letter of Credit to
the Issuing Bank.

4. PAYMENTS



4.1   All payments under this Letter of Credit must be made in GBP and for value
on the due date to the account nominated by the Beneficiary in the Demand.



4.2   All issuing banking charges and commissions are for the account of the
applicant. All other charges are for Beneficiary’s account.

5. DELIVERY OF DEMAND

Each Demand must be delivered to our offices at:

[        ]

6. ASSIGNMENT

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

7. ISP

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98).

8. GOVERNING LAW

This Letter of Credit is governed by and shall be construed in accordance with
English law.

9. JURISDICTION

The English courts have exclusive jurisdiction to settle any dispute in
connection with this Letter of Credit.

Yours faithfully

.........................................

For and on behalf of

[        ]

PART C – LETTER OF CREDIT 3

To: Hess Limited (the “Beneficiary”) Date:

Dear Sirs,

Irrevocable Standby Letter of Credit no. [ ]

At the request of Endeavour Energy UK Limited, we [        ] (the “Issuing
Bank”) hereby issue this irrevocable standby letter of credit (“Letter of
Credit”) [ ] in your favour on the following terms and conditions:

1. DEFINITIONS

In this Letter of Credit:

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [        ].

“Demand” means a demand for a payment under this Letter of Credit.

“Expiry Date” means [        ].

“Total L/C Amount” means £11,900,000.

2. ISSUING BANK’S AGREEMENT



2.1   The Beneficiary may request a drawing or drawings under this Letter of
Credit by giving to the Issuing Bank a duly completed Demand. A Demand may not
be given after the Expiry Date.



2.2   A Demand must be received at the latest by the Issuing Bank by 5.00 p.m.
([        ]) on any Business Day falling on or before the Expiry Date.



2.3   Subject to the terms of this Letter of Credit, the Issuing Bank
unconditionally and irrevocably undertakes to the Beneficiary that, within five
Business Days of receipt by it of a Demand validly presented under this Letter
of Credit, it must pay to the Beneficiary the amount of the Demand. Demand(s) in
excess of the Total L/C Amount are acceptable, provided that the Issuing Bank
shall not be obliged to make a payment(s) hereunder exceeding in aggregate the
Total L/C Amount.

3. EXPIRY



3.1   On 5.00 p.m. ([        ]) on the Expiry Date the obligations of the
Issuing Bank under this Letter of Credit will cease with no further liability on
the part of the Issuing Bank except for any Demand validly presented under the
Letter of Credit that remains unpaid.



3.2   The Issuing Bank will be released from its obligations under this Letter
of Credit on the date prior to the Expiry Date (if any) notified by the
Beneficiary to the Issuing Bank as the date upon which the obligations of the
Issuing Bank under this Letter of Credit are released.



3.3   The Issuing Bank may at any time without being required to do so, pay to
the Beneficiary the Total L/C Amount less any amount it may have already paid
under this Letter of Credit and thereupon the Issuing Bank’s obligations under
this Letter of Credit will immediately cease with no further liability on the
part of the Issuing Bank.



3.4   When the Issuing Bank is no longer under any obligation under this Letter
of Credit, the Beneficiary must return the original of this Letter of Credit to
the Issuing Bank.

4. PAYMENTS



4.1   All payments under this Letter of Credit must be made in GBP and for value
on the due date to the account nominated by the Beneficiary in the Demand.



4.2   All issuing banking charges and commissions are for the account of the
applicant. All other charges are for Beneficiary’s account.

5. DELIVERY OF DEMAND

Each Demand must be delivered to our offices at:

[        ]

6. ASSIGNMENT

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

7. ISP

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98).

8. GOVERNING LAW

This Letter of Credit is governed by and shall be construed in accordance with
English law.

9. JURISDICTION

The English courts have exclusive jurisdiction to settle any dispute in
connection with this Letter of Credit.

Yours faithfully

.........................................

For and on behalf of

[        ]

2